DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 23 September 2022, with respect to the rejection(s) of claims 1-20 under Artis have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of US 8973191 B1 to Kvitek.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Artis in view of US 8973191 B1 to Kvitek.
	Re Claim 1, Artis teaches:
	An array of furnishings positionable as décor (at least [Abstract] “building pillow structures includes multiple pillow covers”.), the array comprising: a plurality of furnishings (at least Figs. 5-9); and a plurality of fasteners mounted to the plurality of furnishings, the plurality of furnishings being connectable to one another via the plurality of fasteners, wherein when the plurality of furnishings are connected, the plurality of furnishings are movable as a single body (at least Figs. 5-9 and [0030] “Connected connection elements 30 can receive additional connections, as more than two connection elements can form a single connection. FIG. 5B shows a first 10 and second 20 pillow cover connected in an staggered-adjacent orientation according to one embodiment. Each pillow is oriented longitudinally, however even though the pillow covers are offset, the consistent and modular spacing between connected connection elements 30 allows for proper alignment for connecting pillows even when staggered or offset”.).
	Artis does not explicitly teach:
	the plurality of fasteners are hidden from view.
	However, Kvitek teaches:
the plurality of fasteners are hidden from view (at least Fig. 1 and [Col 4 lines 15-20] “a hinge (400) having a base hinge side (410) located on the base pillow fourth side (260) at an intersection with the base pillow bottom surface (220) and a secondary hinge side (420) located on the secondary pillow fourth side (360) at an intersection with the secondary pillow bottom surface (320)”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the furnishing taught by Artis with the hidden fasteners taught by Kvitek because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (hiding the fasteners taught by Artis) with a known device (pillow taught by Artis) with predictable results. A person having ordinary skill would have been motivated to do so “in order to hide them from sight” (Kvitek [Col 8 lines 1-10]).
Re Claim 2, the combination of Artis and Kvitek teaches:
	The array of furnishings of claim 1 (detailed with respect to claim 1). 
	Artis further teaches:
wherein the array includes furnishings extending in two directions (at least Figs. 5-9).
Re Claim 3, the combination of Artis and Kvitek teaches:
	The array of furnishings of claim 1 (detailed with respect to claim 1). 
Artis further teaches:
wherein the plurality of furnishings includes at least two rows of furnishings (at least Figs. 5-9).
Re Claim 4, the combination of Artis and Kvitek teaches:
	The array of furnishings of claim 3 (detailed with respect to claim 3). 
Artis further teaches:
wherein the plurality of furnishings within adjacent rows are connected to one another (at least Figs. 5-9 and [0030] “Connected connection elements 30 can receive additional connections, as more than two connection elements can form a single connection”.).
Re Claim 5, the combination of Artis and Kvitek teaches:
	The array of furnishings of claim 4 (detailed with respect to claim 4). 
	Artis further teaches:
wherein at least one of the plurality of furnishings within a row of the at least two rows is directly connected to another of the plurality of furnishings within the row (at least Figs. 9A-C and [0033] “a connection 210 of pillow covers 201, 204, 206 where pillow covers 204, 206 are aligned-stacked, yet pillow covers 201, 204 are staggered-stacked, and nonetheless all three pillow covers 201, 204, 206 form a singular connection point 210”.).
Re Claim 6, the combination of Artis and Kvitek teaches:
The array of furnishings of claim 1 (detailed with respect to claim 1). 
Artis further teaches:
wherein each of the plurality of furnishings is a same type of furnishing (at least Figs. 5-9).
Re Claim 7, the combination of Artis and Kvitek teaches:
The array of furnishings of claim 1 (detailed with respect to claim 1). 
Artis further teaches:
wherein the plurality of furnishings includes at least two different types of furnishings (at least [0024] “The pillow 309 includes a flexible fabric 307, for example a cotton, polyester or polyester blend”.).
Re Claim 8, the combination of Artis and Kvitek teaches:
The array of furnishings of claim 1 (detailed with respect to claim 1). 
Artis further teaches:
wherein the plurality of fasteners is mechanical fasteners (at least [0025] “Connection elements can be for example include Velcro, straps, hook and loop fasteners, buckles, buttons, slits, or other types of fasteners known in the art specially configured for a universal opposing connection”.).
Re Claim 9, the combination of Artis and Kvitek teaches:
The array of furnishings of claim 1 (detailed with respect to claim 1). 
Artis further teaches:
wherein the plurality of fasteners permanently connect the plurality of furnishings within the array (at least [0025] “Connection elements can be for example include Velcro, straps, hook and loop fasteners, buckles, buttons, slits, or other types of fasteners known in the art specially configured for a universal opposing connection”.).
Re Claim 10, the combination of Artis and Kvitek teaches:
The array of furnishings of claim 1 (detailed with respect to claim 1). 
Artis further teaches:
wherein the plurality of furnishings includes a pillow (at least Figs. 5-9).
Re Claim 12, the combination of Artis and Kvitek teaches:
The array of furnishings of claim 1 (detailed with respect to claim 1). 
Artis further teaches:
wherein the plurality of furnishings are positionable at a sleeping or seating area (at least Figs. 5-9).
Re Claim 13, the combination of Artis and Kvitek teaches:
The array of furnishings of claim 1 (detailed with respect to claim 1). 
Artis further teaches:
wherein the plurality of furnishings is movable as a single body from a first position where the plurality of furnishings is on display as decor to a second storage position, located remotely from the first position (at least Figs. 5-9 and [0030] “Connected connection elements 30 can receive additional connections, as more than two connection elements can form a single connection. FIG. 5B shows a first 10 and second 20 pillow cover connected in an staggered-adjacent orientation according to one embodiment. Each pillow is oriented longitudinally, however even though the pillow covers are offset, the consistent and modular spacing between connected connection elements 30 allows for proper alignment for connecting pillows even when staggered or offset”.).
Re Claim 14, Artis teaches:
A method of removing décor (at least [Abstract] “building pillow structures includes multiple pillow covers”.), comprising: providing a plurality of furnishings (at least Figs. 5-9), wherein the plurality of furnishings is arranged in an array, and each of the plurality of furnishings within the array is connected to another of the plurality of furnishings within the array via one or more fasteners; moving the plurality of furnishings from a first location to a second location, wherein the plurality of furnishings are moved simultaneously as a single unitary body (at least Figs. 5-9 and [0030] “Connected connection elements 30 can receive additional connections, as more than two connection elements can form a single connection. FIG. 5B shows a first 10 and second 20 pillow cover connected in an staggered-adjacent orientation according to one embodiment. Each pillow is oriented longitudinally, however even though the pillow covers are offset, the consistent and modular spacing between connected connection elements 30 allows for proper alignment for connecting pillows even when staggered or offset”.).
Artis does not explicitly teach:
wherein the fasteners are hidden from view.
However, Kvitek teaches:
wherein the fasteners are hidden from view (at least Fig. 1 and [Col 4 lines 15-20] “a hinge (400) having a base hinge side (410) located on the base pillow fourth side (260) at an intersection with the base pillow bottom surface (220) and a secondary hinge side (420) located on the secondary pillow fourth side (360) at an intersection with the secondary pillow bottom surface (320)”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the furnishing taught by Artis with the hidden fasteners taught by Kvitek because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (hiding the fasteners taught by Artis) with a known device (pillow taught by Artis) with predictable results. A person having ordinary skill would have been motivated to do so “in order to hide them from sight” (Kvitek [Col 8 lines 1-10]).
Re Claim 15, the combination of Artis and Kvitek teaches:
The method of claim 14 (detailed with respect to claim 14). 
Artis further teaches:
wherein the array includes furnishings extending in two directions (at least Figs. 5-9).
Re Claim 16, the combination of Artis and Kvitek teaches:
The method of claim 14 (detailed with respect to claim 14). 
Artis further teaches:
wherein moving the plurality of furnishings includes applying a force to only a portion of the plurality of furnishings within the array (at least Figs. 5-9 and [0030] “Connected connection elements 30 can receive additional connections, as more than two connection elements can form a single connection”.).
Re Claim 17, the combination of Artis and Kvitek teaches:
The method of claim 14 (detailed with respect to claim 14). 
Artis further teaches:
wherein at least one of the first location and the second location of the plurality of furnishings is on top of a bed (at least [0002] “pillows are used on the floor as a floor pillows for lounging, sitting and playing, and are often different shapes and sizes. Pillows can also be used on beds”.).
Re Claim 18, Artis teaches:
A method of forming an array of furnishings (at least [Abstract] “building pillow structures includes multiple pillow covers”.) comprising: providing a plurality of furnishings (at least Figs. 5-9); arranging the plurality of furnishings within an array; and connecting the plurality of furnishings within the array together via a plurality of fasteners such that the plurality of furnishings is movable as a single body between a first location and a second location (at least Figs. 5-9 and [0030] “Connected connection elements 30 can receive additional connections, as more than two connection elements can form a single connection. FIG. 5B shows a first 10 and second 20 pillow cover connected in an staggered-adjacent orientation according to one embodiment. Each pillow is oriented longitudinally, however even though the pillow covers are offset, the consistent and modular spacing between connected connection elements 30 allows for proper alignment for connecting pillows even when staggered or offset”.).
Artis does not explicitly teach:
wherein the fasteners are hidden from view.
However, Kvitek teaches:
wherein the fasteners are hidden from view (at least Fig. 1 and [Col 4 lines 15-20] “a hinge (400) having a base hinge side (410) located on the base pillow fourth side (260) at an intersection with the base pillow bottom surface (220) and a secondary hinge side (420) located on the secondary pillow fourth side (360) at an intersection with the secondary pillow bottom surface (320)”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the furnishing taught by Artis with the hidden fasteners taught by Kvitek because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (hiding the fasteners taught by Artis) with a known device (pillow taught by Artis) with predictable results. A person having ordinary skill would have been motivated to do so “in order to hide them from sight” (Kvitek [Col 8 lines 1-10]).
Re Claim 19, the combination of Artis and Kvitek teaches:
The method of claim 18 (detailed with respect to claim 18). 
Artis further teaches:
wherein the plurality of furnishings are removably connected (at least [0025] “Connection elements can be for example include Velcro, straps, hook and loop fasteners, buckles, buttons, slits, or other types of fasteners known in the art specially configured for a universal opposing connection”.).
Re Claim 20, the combination of Artis and Kvitek teaches:
The method of claim 18 (detailed with respect to claim 18). 
Artis further teaches:
wherein the plurality of furnishings are permanently connected (at least [0025] “Connection elements can be for example include Velcro, straps, hook and loop fasteners, buckles, buttons, slits, or other types of fasteners known in the art specially configured for a universal opposing connection”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Artis in view of Kvitek and further in view of US 20100112892 A1 to LaPointe.
Re Claim 11, the combination of Artis and Kvitek teaches:
The array of furnishings of claim 1 (detailed with respect to claim 1). 
The combination of Artis and Kvitek does not explicitly teach:
wherein the plurality of furnishings includes a stuffed animal or doll.
However, LaPointe teaches:
wherein the plurality of furnishings includes a stuffed animal or doll (at least Fig. 1 and [0029] “a stuffed animal, a rag doll, and the like […] At least two appendages 16 include attachment means 22 disposed at a distal end 24. Attachment means 22 may be selected from magnets, hook and loop fasteners, snaps, buttons, and the like”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow furnishings taught by the combination of Artis and Kvitek with the attachable dolls taught by LaPointe because both are directed towards the same field of endeavor of pillow furnishings and doing so involves the use of a known technique (attaching dolls taught by LaPointe) with a known device (attachable pillow furnishing taught by the combination of Artis and Kvitek) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because “dolls have a unique quality and charm and fulfil a child's deep-rooted need to be comforted. Safety, washability and softness are of paramount importance in their production, while the end result provides a child with emotional security as well as an awareness of the world around them through play and socialization” (LaPointe [0030]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673             

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673